DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.
Response to Amendment
The substitute specification filed 8 June 2021 has been entered.

The amendment to the claims filed on 8 June 2021 has been entered. Claim(s) 1-20 remain pending in this application. Claim(s) 3, 6, 9, 12, 15 and 18 have been withdrawn from consideration.  The amendment to the claims have overcome the §112(b) rejections and the claim objections set forth in the office action mailed 16 March 2021.



Claim Objections
Claim 10 objected to because of the following informalities:  
In Claim 10 “on the solid fuel segment is disposed with a plurality of protrusions along the axis” should be a plurality of protrusions are disposed on the solid fuel segment along the axis”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The limitation “an extending direction in which the intersection point extends along a radial direction of the body to the axis being defined as a central axis” in Lines 13-15 of Claims 1 and 2 render the claims indefinite.  It is unclear what is defined as the extending direction as it is based on the “extension” of the intersection point and a point does not extend.  Further it is unclear what is being defined as the central axis as the limitation is not clear if the extending direction, the radial direction or the axis are the “a central axis”.  For the purposes of this examination the limitation will be interpreted as the intersection point is located along a central axis between the forward direction and reverse direction where the central axis extends radially outward from the body.

Claims 4, 7, 10, 13, 16 and 19 depend from Claim 1 and are rejected accordingly.
Claims 2, 5, 8, 11, 14, 17 and 20 depend from Claim 2 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4 and 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Briley (U.S. Patent No. 5,101,623), hereinafter Briley, in view of Bendel (U.S. Pre-grant Publication 2007/0062176), hereinafter Bendel.

Regarding Independent Claim 1, Briley teaches a motor with an oxidizer injector (Title), the oxidizer injector comprising: 
a body (40) having a feed passage (50) as well as a first runner assembly (Figures 1 and 4 – the circumferential portion of the tube, 34, with the row of holes to the left, as seen more closely in Figure 4, is a first runner assembly) and a second runner assembly (Figures 1 and 4 – the circumferential portion of the tube, 34, with the row of holes to the right, as seen more closely in Figure 4, is a second runner assembly) which communicate with the feed passage (Figure 4 – the first and second runner assemblies are connected to and therefore communicate with the feed passage, 50), the feed passage having an axis (Figure 3 – the feed passage is annular and therefore has a central axis), the first runner assembly and the second runner assembly being sequentially arranged along the axis (Figure 4 – the first and second runner assemblies are sequentially aligned along the central axis of the feed passage as shown in Figure 4), the first runner assembly having a plurality of forward runners (Figure 4 – the holes to the left as seen in Figure 4 are a plurality of forward runners – further it is noted that the claim does not define what is meant by forward and therefore any direction may be considered forward), and the second runner assembly having a plurality of second runners (Figure 4 – the holes to the right as seen in Figure 4 are a plurality of second runners), each of the forward runners being disposed along a forward running direction (Figure 4 – the axis shown through the holes to the left in Figure 4 denotes the forward running direction and each forward runner is co-axial with the axis denoting the forward running direction), and each of the second runners being disposed along a second running direction (Figure 4 – the axis shown through the holes to the right in Figure 4 denotes the second running direction and each second runner is co-axial with the axis denoting the second running direction), one of the forward running directions being defined as a first forward running direction (Figure 4 – the forward running direction shown in figure 4 is the first forward running direction – See annotated Figure below for clarification), and one of the second running directions being defined as a first second running direction (Figure 4 – the reverse running direction shown in figure 4 is the first forward running direction – See annotated Figure below for clarification), the first forward running direction and the first second running direction extending and a position of intersection being an intersection point (Figure 3 – the first forward running direction and the first reverse running direction extend to a position of intersection or intersection point, 42), and an extending direction in which the intersection point extends along a radial direction of the body to the axis being defined as a central axis (Figure 4 –the intersection point is located along an axis/direction connecting the axis of the feed passage to the intersection point that is between the first forward running direction and the first reverse running direction equally along the axial direction; therefore the intersection point is located in a radial direction from the body along an extending direction that defines a central axis– See annotated Figure below for clarification), the forward runners being on one side of the central axis (Figure 4 – a first forward runner is to the left of the central axis – See annotated figure below for clarification), and the second runners being on another side of the central axis (Figure 4 – a first reverse runner is to the right of the central axis – See annotated figure below for clarification), a forward angle (Figure 4 – an angle is formed between the central axis and the first forward runner direction which is the forward angle) being formed between the first forward running direction and the central axis (Figure 4 – an angle is formed between the central axis and the first forward runner direction which is the forward angle), a second angle (Figure 4 – an angle is formed between the central axis and the first reverse runner direction which is the reverse angle) is formed between the first second running direction and the central axis (Figure 4 – an angle is formed between the central axis and the first reverse runner direction which is the reverse angle), and an absolute value of the forward angle and an absolute value of the second angle being equal (Figure 4 – the central axis is equally between the two different runner directions and therefore the absolute values of the angles would be the same).

    PNG
    media_image1.png
    727
    894
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Briley

Briley further teaches that the angles of the forward runners and second runners may be any angle (Column 3, Lines 66-68).
Briley does not teach the second running direction being a reverse running direction, the second angle being a reverse angle.
However, Bendel teaches an oxidizer injector (103 – Paragraph 0031) with forward runners (131) and reverse runners (132) with forward running directions and reverse running directions (Figure 1 – the forward running direction is along the forward runners, 131, and the reverse running direction is along the reverse runner – See annotated figure below for clarification) that intersect (Figure 1 – the forward running direction and reverse running direction intersect – See annotated figure below for clarification) with the forward runner on one side and the reverse runner on the opposing side of a central axis from the intersection point (Figure 1 – the forward runner is on one side of the central axis and reverse runner is on the opposing side of the central axis – See annotated figure below for clarification) forming a forward angle and reverse angle (Figure 1 – the angle between the forward running direction and the central axis and the reverse running direction and the central axis are the forward and reverse angles, respectively – See annotated figure below for clarification).

    PNG
    media_image2.png
    583
    637
    media_image2.png
    Greyscale

Figure 2 - Annotated figure from Bendel
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briley by changing the second angle such that the second runner becomes as reverse runner, the second running direction becomes the reverse running direction and the second angle becomes a reverse angle, as taught by Briley, in order to shift the intersection point towards the forward Bendel – Paragraph 0014).

Regarding Claim 4, Briley in view of Bendel teach the invention as claimed and discussed above.
Briley in view of Bendel do not explicitly teach wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees.
However, Briley teaches that the angles of the runners and therefore the absolute value of the forward angle and the absolute value of the reverse angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the absolute value of the forward angle and the absolute value of the reverse angle are recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. forward runners have a forward angle with an absolute value and the reverse runners have a reverse angle with an absolute vale, was disclosed in the prior art by Briley in view of Bendel, it is not inventive to discover the optimum absolute value of the forward angle and reverse angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absolute value of the forward angle and the absolute value of the reverse angle to be Briley - Column 3, Lines 55-58 and 66-68).

Regarding Claim 7, Briley in view of Bendel teach the invention as claimed and discussed above. Briley further teaches wherein the body has an inner wall surface facing the feed passage (Figure 4 – the inner surface of the tube, 34, which faces the feed passage, 50, is the inner wall surface), an injection angle is formed between each of the forward runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the forward runners and the inner wall surface, to the right of the centerline as seen in Figure 4, is the injection angle of the forward runner), as well as between each of the reverse runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the reverse runners and the inner wall surface, to the right of the center line as seen in Figure 4, is the injection angle of the reverse runner; Further the same injection angle is shown in Figure 1 of Bendel between the reverse runner).
Briley in view of Bendel, as discussed so far, do not explicitly teach the injection angle is between 20 and 90 degrees.
However, Briley teaches that the angles of the runners and therefore the injection angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the injection angle is recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection angle to be between 20 and 90 degrees in order achieve optimum uniform distribution and atomization of the oxidizer (Briley - Column 3, Lines 55-58 and 66-68).

Claims 10, 13 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Bendel as applied to claim 1 above, and further in view of Stark (U.S. Patent No. 3,423,943) ,hereinafter Stark.

Regarding Claims 10 and 13, Briley in view of Bendel teach the invention as claimed and discussed above. Briley further teaches (Claim 10) wherein a combustion chamber has a bulkhead (12) surrounding and defining a combustion port (Figure 1 – the bulkhead is cylindrically shaped and therefore defines a combustion port), one end of the bulkhead (14) is disposed with an oxidizer injector (Figure 1 – the end of the bulk, 14, has the oxidizer injector, 32), and another end opposite (16) to the oxidizer injector (Figure 1 – the end, 16, is opposite the end with the injector) is disposed with a nozzle (22), a direction of the oxidizer injector extending to the nozzle is an axis (Figure 1 – an axis exists from along the injector, 32, to the nozzle, 22); a solid fuel segment (24) is installed in the combustion 4port and located on the Figure 1 – the solid fuel segment, 24, is in the combustion port and on the bulkhead);
(Claim 13) wherein the nozzle has a nozzle throat (Figure 1 – Column 3, Lines 4-6 the nozzle, 22, is a converging-diverging nozzle and therefore has a throat at the narrowest portion of the nozzle), the nozzle throat has diameter (Figure 1 – the throat is an opening in the nozzle and therefore has a diameter).
Briley in view of Bendel do not teach (Claim 10) on the solid fuel segment is disposed with a plurality of protrusions along the axis, each of the protrusions has a protrusion top surface, and a first distance is between the protrusion top surface of each of the protrusions and the bulkhead, a recess is formed between every two neighboring protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance; (Claim 13) a length of the first distance is 10% to 50% of the diameter.
However, Stark teaches a hybrid rocket (Figure 1) with an axis from the injector to the nozzle (Figure 1 – an axis exists along the injector, 22, to the nozzle, 14) with a throat (Figure 1 – Column 2, Lines 56-59 – the nozzle, 14, has a throat, which is the narrowest portion of the nozzle through which the gases are expelled in order to propel the rocket) with diameter (Figure 1 – the throat is an opening in the nozzle and therefore has a diameter) and a solid fuel segment (18 and 26) (Claim 10) on a bulkhead (Figure 1 – the solid fuel segment is on the bulkhead/wall surrounding the segment) and on the solid fuel segment is disposed with a plurality of protrusions (26) along the axis (Figure 1 – the fuel segment has a plurality of protrusions, 26, along the axial direction), each of the protrusions having a protrusion top Figure 1 – the radially inner most surface of the protrusions, 26, is the top surface of the protrusion), a first distance is between the protrusion top surface of each of the protrusions and the bulkhead (Figure 1 – the distance from the top surface of the protrusions, 26, to the bulk head along the radial direction is the first distance – See annotated Figure below for clarification), and a recess (Figure 1 – the space between the protrusions, 26, is a recess – See annotated Figure below for clarification) is formed between every two neighboring protrusions (Figure 1 – the recess is between two adjacent protrusions, 26), the recess having a recess top surface (Figure 1 – the radially innermost surface of the recess is the top surface of the recess), a second distance is between the recess top surface and the bulkhead (Figure 1 – a distance between the top surface of the recess and the bulkhead is the second distance – See annotated Figure below for clarification), and 15the first distance is greater than the second distance (Figure 1 – the top surface of the protrusion extends further into the center port of the grain than the top surface of the recess, therefore the first distance must be greater than the second distance); 
(Claim 13) a length of the first distance is 10% to 50% of the diameter (Figure 1 – it is first pointed out that the limitation “a length of the first distance” is not defined as the entire first distance, therefore since Merriam-Webster defines length as “a measured distance or dimension” the limitation “a length” may be any length of the first distance therefore a length of a portion of the first distance exists that is between 10% to 50% of the diameter of the throat).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briley in view of Claim 10) on the solid fuel segment is disposed with a plurality of protrusions along the axis, each of the protrusions has a protrusion top surface, and a first distance is between the protrusion top surface of each of the protrusions and the bulkhead, a recess is formed between every two neighboring protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance; (Claim 13) a length of the first distance is 10% to 50% of the diameter, as taught by Stark, in order to create a partial recirculating effect which brings about a thorough mixing of all of the gaseous components and gas turbulence that effectively breaks down any boundary layer adjacent the burning surface of the solid fuel (Stark – Column 1, Line 68- Column 2, Line 2) thereby increasing the efficiency of operation of the hybrid rocket motor.


    PNG
    media_image3.png
    428
    1108
    media_image3.png
    Greyscale

Figure 3 - Annotated Figure from Stark

Regarding Claim 19, Briley in view of Bendel and Stark teach the invention as claimed and discussed above. Briley further teaches wherein the body has an inner wall surface facing the feed passage (Figure 4 – the inner surface of the tube, 34, which faces the feed passage, 50, is the inner wall surface), an injection angle is formed between each of the forward runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the forward runners and the inner wall surface, to the right of the centerline as seen in Figure 4, is the injection angle of the forward runner), as well as between each of the reverse runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the reverse runners and the inner wall surface, to the right of the center line as seen in Figure 4, is the injection angle of the reverse runner).
Briley in view of Bendel and Stark, as discussed above, do not explicitly teach wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees or the injection angle is between 20 and 90 degrees.
However, Briley teaches that the angles of the runners and therefore the absolute value of the forward angle and the absolute value of the reverse angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the absolute value of the forward angle and the absolute value of the reverse angle are recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. forward runners have a forward angle with an absolute value and the reverse runners have a reverse angle with an absolute vale, was disclosed in the prior art by Briley in view of Bendel and Stark, it is not inventive to discover the optimum absolute value of the forward angle and reverse angle and the optimum value of the injection angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 Briley - Column 3, Lines 55-58 and 66-68). 

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Bendel and Stark as applied to claim 10 above, and further in view of Whitmore (U.S. Pre-grant Publication 2016/0194256), hereinafter Whitmore.

Regarding Claims 16, Briley in view of Bendel and Stark teach the invention as claimed and discussed above. Briley further teaches one end of the combustion chamber extends to another end is a second length (Figure 1 – the combustion chamber has a length from the end of bulkhead, 14, to the nozzle, 14).
Briley in view of Bendel and Stark, as discussed so far, do not teach wherein the protrusion having a protrusion top surface, each of the protrusion top surfaces respectively has a first length along an extending direction extending from one end of the combustion chamber to another end of the combustion chamber, each of the first lengths is 5% to 25% of a total length of the second length
However, Stark teaches wherein the protrusion having a protrusion top surface (Figure 1 – the radially inner most surface of the protrusions, 26, is the top surface of the protrusion), each of the protrusion top surfaces respectively has a first length along an extending direction Figure 1 – each protrusion has a length along the axial direction/extending direction from one end of the combustion chamber to the other end, i.e. left to right as seen in the figure, which is a first length), and one end of the combustion chamber extends to another end is a second length (Figure 1 – the combustion chamber has a length from the bulkhead with the injector, 22, to the nozzle, 14).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the protrusion having a protrusion top surface, each of the protrusion top surfaces respectively has a first length along an extending direction extending from one end of the combustion chamber to another end of the combustion chamber, as taught by Stark, into the device of Briley in view of Bendel and Stark for the same reasons as discussed above for Claim 10.
Briley in view of Bendel and Stark do not explicitly teach each of the first lengths is 5% to 25% of a total length of the second length.
However, Whitmore teaches a hybrid rocket motor (Abstract, Lines 1-2) with a solid fuel grain (10) with protrusions (Figure 1 – the wavy walls have rounded protrusions) that define the port (20). Whitmore further teaches the dimensions of the port and therefore the dimensions of the protrusions maybe changed to achieve different fuel port areas and different oxidizer to fuel ratios (Paragraph 0030). Therefore dimensions of the protrusion and thus the length of the protrusion top surface is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is achieving a desired fuel port area and desired oxidizer to fuel ratio.  
In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified protrusion top surface to have a length of between is 5% to 25% of a total length of the second length of the combustion chamber in order to achieve a desired fuel port area and desired oxidizer to fuel ratio (Whitmore – Paragraph 0030).

Claims 2, 5 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Bendel and Buddenbohm (U.S. Patent No. 6,351,939), hereinafter Buddenbohm.

Regarding Independent Claim 2, Briley teaches a motor with an oxidizer injector (Title), comprising: 
a body (40) having a feed passage (50) and a first runner assembly (Figures 1 and 4 – the circumferential portion of the tube, 34, with the row of holes to the left, as seen more closely in Figure 4, is a first runner assembly) and a second runner assembly (Figures 1 and 4 – the circumferential portion of the tube, 34, with the row of holes to the right, as seen more closely in Figure 4, is a second runner assembly) which communicate with the feed passage (Figure 4 – the first and second runner assemblies are connected to and therefore communicate with the feed passage, 50), the feed passage having an axis (Figure 3 – the feed passage is annular and therefore has a central axis), the first runner assembly and the second runner assembly being sequentially arranged along the axis (Figure 4 – the first and second runner assemblies are sequentially aligned along the central axis of the feed passage as shown in Figure 4), the first runner assembly having a plurality of forward runners (Figure 4 – the holes to the left as seen in Figure 4 are a plurality of forward runners – further it is noted that the claim does not define what is meant by forward and therefore any direction may be considered forward), and the second runner assembly having a plurality of second runners (Figure 4 – the holes to the right as seen in Figure 4 are a plurality of second runners), one of the forward running directions being defined as a first forward running direction (Figure 4 – the forward running direction shown in figure 4 is the first forward running direction – See annotated Figure below for clarification), and one of the second running directions being defined as a first second running direction (Figure 4 – the second running direction shown in figure 4 is the first second running direction – See annotated Figure below for clarification), the first forward running direction and the first second running direction extending and a position of intersection being an intersection point (Figure 3 – the first forward running direction and the first second running direction extend to a position of intersection or intersection point, 42), and an extending direction in which the intersection point extends along a radial direction of the body to the axis being defined as a central axis (Figure 4 –the intersection point is located along an axis/direction connecting the axis of the feed passage to the intersection point that is between the first forward running direction and the first reverse running direction equally along the axial direction; therefore the intersection point is located in a radial direction from the body along an extending direction that defines a central axis– See annotated Figure below for clarification), a forward angle (Figure 4 – an angle is formed between the central axis and the first forward runner direction which is the forward angle) being formed between the first forward running direction and the central axis (Figure 4 – an angle is formed between the central axis and the first forward runner direction which is the forward angle), a second angle (Figure 4 – an angle is formed between the central axis and the first second runner direction which is the second angle) is formed between the first second running direction and the central axis (Figure 4 – an angle is formed between the central axis and the first second runner direction which is the second angle), and an absolute value of the forward angle and an absolute value of the second angle being equal (Figure 4 – the central axis is equally between the two different runner directions and therefore the absolute values of the angles would be the same).
    PNG
    media_image1.png
    727
    894
    media_image1.png
    Greyscale

Figure 4 - Annotated Figure from Briley

Briley further teaches that the angles of the forward runners and second runners may be any angle (Column 3, Lines 66-68).
Briley does not teach the second running direction being a reverse running direction, the second angle being a reverse angle.
However, Bendel teaches an oxidizer injector (103 – Paragraph 0031) with forward runners (131) and reverse runners (132) with forward running directions and reverse running Figure 1 – the forward running direction is along the forward runners, 131, and the reverse running direction is along the reverse runner – See annotated figure below for clarification) that intersect (Figure 1 – the forward running direction and reverse running direction intersect – See annotated figure below for clarification) with the forward runner on one side and the reverse runner on the opposing side of a central axis from the intersection point (Figure 1 – the forward runner is on one side of the central axis and reverse runner is on the opposing side of the central axis – See annotated figure below for clarification) forming a forward angle and reverse angle (Figure 1 – the angle between the forward running direction and the central axis and the reverse running direction and the central axis are the forward and reverse angles, respectively – See annotated figure below for clarification).

    PNG
    media_image2.png
    583
    637
    media_image2.png
    Greyscale

Figure 5 - Annotated figure from Bendel
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briley by changing the second angle such that the second runner becomes as reverse runner, the second running direction becomes the reverse running direction and the second angle becomes a reverse angle, as taught by Briley, in order to shift the intersection point towards the forward Bendel – Paragraph 0014).
Briley in view of Bendel do not explicitly teach the forward runners being inclined in a clockwise direction along the axis, and the reverse runners being inclined in a counterclockwise direction along the axis.
However, Buddenbohm teaches an injector of a rocket motor (Abstract, Lines 1-3) with a first oxidizer injector/runner (32) and a second oxidizer injector/runner (30) wherein the first runner injects the flow in a clockwise direction along an axis (Figure 1 – the first injector/runner, 32, injects the oxidizer in a clockwise direction, 77, along an axis, which would pass into and out of the figure at the center of the concentric circles) and the second runner injects the flow in a counterclockwise direction along the axis (Figure 1 – the second injector/runner, 30, injects the oxidizer in a clockwise direction, 75, along an axis, which would pass into and out of the figure at the center of the concentric circles). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briley in view of Bendel by inclining the forward runners and reverse runners such that the forward runners are inclined in a clockwise direction along the axis, and the reverse runners are inclined in a counterclockwise direction along the axis, thereby injecting the oxidizer in clockwise and counterclockwise directions, as taught by Buddenbohm, in order to increase momentum transfer for improved atomization (Buddenbohm – Column 4, Lines 53-56).

Regarding Claim 5, Briley in view of Bendel and Buddenbohm teach the invention as claimed and discussed above.
Briley in view of Bendel and Buddenbohm do not explicitly teach wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees.
However, Briley teaches that the angles of the runners and therefore the absolute value of the forward angle and the absolute value of the reverse angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the absolute value of the forward angle and the absolute value of the reverse angle are recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. forward runners have a forward angle with an absolute value and the reverse runners have a reverse angle with an absolute vale, was disclosed in the prior art by Briley in view of Bendel and Buddenbohm, it is not inventive to discover the optimum absolute value of the forward angle and reverse angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absolute value of the forward angle and the absolute value of the reverse angle to be between 20 and 80 degrees in order achieve optimum uniform distribution and atomization of the oxidizer (Briley - Column 3, Lines 55-58 and 66-68).

Regarding Claim 8, Briley in view of Bendel and Buddenbohm teach the invention as claimed and discussed above. Briley further teaches wherein the body has an inner wall surface facing the feed passage (Figure 4 – the inner surface of the tube, 34, which faces the feed passage, 50, is the inner wall surface), an injection angle is formed between each of the forward runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the forward runners and the inner wall surface, to the right of the centerline as seen in Figure 4, is the injection angle of the forward runner), as well as between each of the reverse runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the reverse runners and the inner wall surface, to the right of the center line as seen in Figure 4, is the injection angle of the reverse runner).
Briley in view of Bendel and Buddenbohm do not explicitly teach the injection angle is between 20 and 90 degrees.
However, Briley teaches that the angles of the runners and therefore the injection angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the injection angle is recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. the forward runners and the reverse runners have injection angles, was disclosed in the prior art by Briley in view of Bendel and Buddenbohm, it is not inventive to discover the optimum value of the injection angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the Briley - Column 3, Lines 55-58 and 66-68).

Claims 11, 14 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Bendel and Buddenbohm as applied to claim 2 above, and further in view of Stark.

Regarding Claims 11 and 14, Briley in view of Bendel and Buddenbohm teach the invention as claimed and discussed above. Briley further teaches (Claim 11) wherein a combustion chamber has a bulkhead (12) surrounding and defining a combustion port (Figure 1 – the bulkhead is cylindrically shaped and therefore defines a combustion port), one end of the bulkhead (14) is disposed with an oxidizer injector (Figure 1 – the end of the bulk, 14, has the oxidizer injector, 32), and another end opposite (16) to the oxidizer injector (Figure 1 – the end, 16, is opposite the end with the injector) is disposed with a nozzle (22), a direction of the oxidizer injector extending to the nozzle is an axis (Figure 1 – an axis exists from along the injector, 32, to the nozzle, 22); a solid fuel segment (24) is installed in the combustion 4port and located on the bulkhead (Figure 1 – the solid fuel segment, 24, is in the combustion port and on the bulkhead);
(Claim 14) wherein the nozzle has a nozzle throat (Figure 1 – Column 3, Lines 4-6 the nozzle, 22, is a converging-diverging nozzle and therefore has a throat at the narrowest portion of the nozzle), the nozzle throat has a diameter (Figure 1 – the throat is an opening in the nozzle and therefore has a diameter).
Briley in view of Bendel and Buddenbohm do not teach (Claim 11) on the solid fuel segment is disposed with a plurality of protrusions along the axis, each of the protrusion has a protrusions top surface, and a first distance is between the protrusion top surface of each of the protrusions and the bulkhead, a recess is formed between every two neighboring protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance; (Claim 14) a length of the first distance is 10% to 50% of the radial length.
However, Stark teaches a hybrid rocket (Figure 1) with an axis from the injector to the nozzle (Figure 1 – an axis exists along the injector, 22, to the nozzle, 14) with a throat (Figure 1 – Column 2, Lines 56-59 – the nozzle, 14, has a throat, which is the narrowest portion of the nozzle through which the gases are expelled in order to propel the rocket) with diameter (Figure 1 – the throat is an opening in the nozzle and therefore has a diameter) and a solid fuel segment (18 and 26) (Claim 11) on a bulkhead (Figure 1 – the solid fuel segment is on the bulkhead/wall surrounding the segment) and on the solid fuel segment is disposed with a plurality of protrusions (26) along the axis (Figure 1 – the fuel segment has a plurality of protrusions, 26, along the axial direction), each of the protrusions having a protrusion top surface (Figure 1 – the radially inner most surface of the protrusions, 26, is the top surface of the protrusion), a first distance is between the protrusion top surface of each of the protrusions and the bulkhead (Figure 1 – the distance from the top surface of the protrusions, 26, to the bulk head along the radial direction is the first distance – See annotated Figure below for clarification), and a recess (Figure 1 – the space between the protrusions, 26, is a recess – See annotated Figure below for clarification) is formed between every two neighboring protrusions (Figure 1 – the recess is between two adjacent protrusions, 26), the recess having a recess top surface (Figure 1 – the radially innermost surface of the recess is the top surface of the recess), a second distance is between the recess top surface and the bulkhead (Figure 1 – a distance between the top surface of the recess and the bulkhead is the second distance – See annotated Figure below for clarification), and 15the first distance is greater than the second distance (Figure 1 – the top surface of the protrusion extends further into the center port of the grain than the top surface of the recess, therefore the first distance must be greater than the second distance); 
(Claim 14) a length of the first distance is 10% to 50% of the diameter (Figure 1 – it is first pointed out that the limitation “a length of the first distance” is not defined as the entire first distance, therefore since Merriam-Webster defines length as “a measured distance or dimension” the limitation “a length” may be any length of the first distance therefore a length of a portion of the first distance exists that is between 10% to 50% of the diameter of the throat).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briley in view of Bendel and Buddenbohm such that (Claim 11) on the solid fuel segment is disposed with a plurality of protrusions along the axis, each of the protrusions has a protrusion top surface, and a first distance is between the protrusion top surface of each of the protrusions and the bulkhead, a recess is formed between every two neighboring protrusions, the recess has a Claim 14) a length of the first distance is 10% to 50% of the diameter, as taught by Stark, in order to create a partial recirculating effect which brings about a thorough mixing of all of the gaseous components and gas turbulence that effectively breaks down any boundary layer adjacent the burning surface of the solid fuel (Stark – Column 1, Line 68- Column 2, Line 2) thereby increasing the efficiency of operation of the hybrid rocket motor.


    PNG
    media_image3.png
    428
    1108
    media_image3.png
    Greyscale

Figure 6 - Annotated Figure from Stark

Regarding Claim 20, Briley in view of Bendel, Buddenbohm and Stark teach the invention as claimed and discussed above. Briley further teaches wherein the body has an inner wall surface facing the feed passage (Figure 4 – the inner surface of the tube, 34, which faces the feed passage, 50, is the inner wall surface), an injection angle is formed between each of the forward runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the forward runners and the inner wall surface, to the right of the centerline as seen in Figure 4, is the injection angle of the forward runner), as well as between each of the reverse runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the reverse runners and the inner wall surface, to the right of the center line as seen in Figure 4, is the injection angle of the reverse runner).
Briley in view of Bendel, Buddenbohm and Stark do not explicitly teach wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees or the injection angle is between 20 and 90 degrees.
However, Briley teaches that the angles of the runners and therefore the absolute value of the forward angle and the absolute value of the reverse angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the absolute value of the forward angle and the absolute value of the reverse angle are recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. forward runners have a forward angle with an absolute value and the reverse runners have a reverse angle with an absolute vale, was disclosed in the prior art by Briley in view of Bendel, Buddenbohm and Stark, it is not inventive to discover the optimum absolute value of the forward angle and reverse angle and the optimum value of the injection angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absolute value of the forward angle and the absolute value of the reverse angle to be between 20 and 80 degrees Briley - Column 3, Lines 55-58 and 66-68). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Bendel, Buddenbohm and Stark as applied to claim 11 above, and further in view of Whitmore.

Regarding Claims 17, Briley in view of Bendel, Buddenbohm and Stark teach the invention as claimed and discussed above. Briley further teaches one end of the combustion chamber extends to another end is a second length (Figure 1 – the combustion chamber has a length from the end of bulkhead, 14, to the nozzle, 14).
Briley in view of Bendel, Buddenbohm and Stark, as discussed so far, do not teach wherein the protrusion having a protrusion top surface, each of the protrusion top surfaces respectively has a first length along an extending direction extending from one end of the combustion chamber to another end of the combustion chamber, each of the first lengths is 5% to 25% of a total length of the second length
Stark further teaches wherein the protrusion having a protrusion top surface (Figure 1 – the radially inner most surface of the protrusions, 26, is the top surface of the protrusion), each of the protrusion top surfaces respectively has a first length along an extending direction extending from one end of the combustion chamber to another end of the combustion chamber (Figure 1 – each protrusion has a length along the axial direction/extending direction from one end of the combustion chamber to the other end, i.e. left to right as seen in the figure, which is a first length), and one end of the combustion chamber extends to another end is a second length (Figure 1 – the combustion chamber has a length from the bulkhead with the injector, 22, to the nozzle, 14).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the protrusion having a protrusion top surface, each of the protrusion top surfaces respectively has a first length along an extending direction extending from one end of the combustion chamber to another end of the combustion chamber, as taught by Stark, into the device of Briley in view of Bendel, Buddenbohm and Stark for the same reasons as discussed above for Claim 11.
Briley in view of Bendel, Buddenbohm and Stark do not explicitly teach each of the first lengths is 5% to 25% of a total length of the second length.
However, Whitmore teaches a hybrid rocket motor (Abstract, Lines 1-2) with a solid fuel grain (10) with protrusions (Figure 1 – the wavy walls have rounded protrusions) that define the port (20). Whitmore further teaches the dimensions of the port and therefore the dimensions of the protrusions maybe changed to achieve different fuel port areas and different oxidizer to fuel ratios (Paragraph 0030). Therefore dimensions of the protrusion and thus the length of the protrusion top surface is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is achieving a desired fuel port area and desired oxidizer to fuel ratio.  
Therefore since the general conditions of the claim, i.e. that protrusions have protrusion top surface with a length, were disclosed in the prior art by Briley in view of Bendel, In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified protrusion top surface to have a length of between is 5% to 25% of a total length of the second length of the combustion chamber in order to achieve a desired fuel port area and desired oxidizer to fuel ratio (Whitmore – Paragraph 0030).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 4, 7, 10, 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8 of U.S. Patent No. 11,060,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patented claims. Here, the more specific patented claims encompass the broader application claim.  If Applicant were to be granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim 1 and U.S. Patent No. 11,060,483 Claims 1 and 7, recite a motor with an oxidizer injector (Column 6, Lines 15 and 20 and Column 8, Lines 1 and 5), the oxidizer injector comprising: a body having a feed passage (Column 6, Line 31 and Column 8, Line 26– the oxidizer has a feed passage that would have to pass through a body) as well as a first runner assembly and a second runner assembly which communicate with the feed passage (Column 6, Line 32 and Column 8, Line 27), the feed passage having an axis (Column 6, Lines 33-34 and column 8, Lines 28-29), the first runner assembly and the second runner assembly being Column 6, Lines 34-36 and Column 8, Lines 29-30), the first runner assembly having a plurality of forward runners (Column 6, Lines 36-37 and Column 8, Lines 31-32), and the second runner assembly having a plurality of reverse runners (Column 6, Lines 37-38 and Column 8, Lines 32-33), each of the forward runners being disposed along a forward running direction (Column 6, Lines 38-39 and Column 8, Lines 32-33), and each of the reverse runners being disposed along a reverse running direction (Column 6, Lines 43-45 and Column 8, Lines 38-40), one of the forward running directions being defined as a first forward running direction (Column 6, Lines 43-45 and Column 8, Lines 38-40), and one of the reverse running directions being defined as a first reverse running direction (Column 6, Lines 45-47 and Column 8, Lines 40-42), the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point (Column 6, Lines 47-50 and Column 8, Lines 42-44), and an extending direction in which the intersection point extends along a radial direction of the body to the axis being defined as a central axis (Column 6, Lines 50-52 and Column 8, Lines 45-47), the forward runners being on one side of the central axis (Column 6, Lines 52-53 and Column 8, Lines 47-48), and the reverse runners being on another side of the central axis (Column 6, Lines 53-54 and Column 8, Lines 47-48), a forward angle being formed between the first forward running direction and the central axis (Column 6, Lines 54-55 and Column 8, Lines 48-50), a reverse angle being formed between the first reverse running direction and the central axis (Column 6, Lines 56-57 and Column 8, Lines 50-51), and an absolute value of the forward angle and an absolute value of the reverse angle being equal (Column 6, Lines 57-59 and Column 8, Lines 51-53).


Claim 4 and U.S. Patent No. 11,060,483 Claim 5 recite the same limitations using substantially the same language.

Claim 7 and U.S. Patent No. 11,060,483 Claim 6 recite the same limitations using substantially the same language. 

Claim 10 and U.S. Patent No. 11,060,483 Claim 7 recite wherein the combustion chamber has a bulkhead surrounding and defining a combustion port (Column 8, Lines 3-4), one end of the bulkhead is disposed with an oxidizer injector (Column 8, Lines 4-5), and another end opposite to the oxidizer injector is disposed with a nozzle (Column 8, Lines 5-7), a direction of the oxidizer injector extending to the nozzle is an axis (Column 8, Lines 7-8 – the axial direction and axis are the same thing); 
a solid fuel segment is installed in the combustion 4port and located on the bulkhead (Column 8, Lines 9-10), on the solid fuel segment is disposed with a plurality of protrusions along the axis (Column 8, Lines 10-13), the protrusion has a protrusion top surface (Column 8, Lines 13-14), and a first distance is between the protrusion top surface and the bulkhead (Column 8, Lines 14-16), a recess is formed between the each two protrusions (Column 8, Lines 16-17), the recess has a recess top surface (Column 8, Line 17), a second distance is between Column 8, Lines 18-19), and the first distance is greater than the second distance (Column 8, Lines 20-21).

Claim 13 and U.S. Patent No. 11,060,483 Claim 8 recite the same limitations using substantially the same language. 

Claim 16 and U.S. Patent No. 11,060,483 Claim 3 recite the same limitations using substantially the same language. 

Claims 2, 5, 8, 11, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8 of U.S. Patent No. 11,060,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patented claims. Here, the more specific patented claims encompass the broader application claim.  If Applicant were to be granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Column 6, Lines 15 and 20 and Column 8, Lines 1 and 5), the oxidizer injector comprising: a body having a feed passage (Column 6, Line 31 and Column 8, Line 26– the oxidizer has a feed passage that would have to pass through a body) as well as a first runner assembly and a second runner assembly which communicate with the feed passage (Column 6, Line 32 and Column 8, Line 27), the feed passage having an axis (Column 6, Lines 33-34 and column 8, Lines 28-29), the first runner assembly and the second runner assembly being sequentially arranged along the axis (Column 6, Lines 34-36 and Column 8, Lines 29-30), the first runner assembly having a plurality of forward runners (Column 6, Lines 36-37 and Column 8, Lines 31-32), and the second runner assembly having a plurality of reverse runners (Column 6, Lines 37-38 and Column 8, Lines 32-33), one of the forward running directions being defined as a first forward running direction (Column 6, Lines 43-45 and Column 8, Lines 38-40), and one of the reverse running directions being defined as a first reverse running direction (Column 6, Lines 45-47 and Column 8, Lines 40-42), the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point (Column 6, Lines 47-50 and Column 8, Lines 42-44), and an extending direction in which the intersection point extends along a radial direction of the body to the axis being defined as a central axis (Column 6, Lines 50-52 and Column 8, Lines 45-47), the forward runners being on one side of the central axis (Column 6, Lines 52-53 and Column 8, Lines 47-48), and the reverse runners being on another side of the central axis (Column 6, Lines 53-54 and Column 8, Lines 47-48), a forward angle being formed between the first forward running direction and the central axis (Column 6, Lines 54-55 and Column 8, Lines 48-50), a reverse angle being formed between the Column 6, Lines 56-57 and Column 8, Lines 50-51), and an absolute value of the forward angle and an absolute value of the reverse angle being equal (Column 6, Lines 57-59 and Column 8, Lines 51-53).
U.S. Patent No. 11,060,483 Claims 1 and 7, do not recite the forward runners being inclined in a clockwise direction along the axis, and the reverse runners being inclined in a counterclockwise direction along the axis.
However, Buddenbohm teaches an injector of a rocket motor (Abstract, Lines 1-3) with a first oxidizer injector/runner (32) and a second oxidizer injector/runner (30) wherein the first runner injects the flow in a clock wise direction along an axis (Figure 1 – the first injector/runner, 32, injects the oxidizer in a clockwise direction, 77, along an axis, which would pass into and out of the figure at the center of the concentric circles) and the second runner injects the flow in a counterclockwise direction along the axis (Figure 1 – the second injector/runner, 30, injects the oxidizer in a clockwise direction, 75, along an axis, which would pass into and out of the figure at the center of the concentric circles). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of U.S. Patent No. 11,060,483 Claims 1 and 7 to include the forward runners being inclined in a clockwise direction along the axis, and the reverse runners being inclined in a counterclockwise direction along the axis, as taught by Buddenbohm, in order to increase momentum transfer for improved atomization (Buddenbohm – Column 4, Lines 53-56).



Claim 8 and U.S. Patent No. 11,060,483 Claim 6 recite the same limitations using substantially the same language.

Claim 11 and U.S. Patent No. 11,060,483 Claim 7 recite wherein the combustion chamber has a bulkhead surrounding and defining a combustion port (Column 8, Lines 3-4), one end of the bulkhead is disposed with an oxidizer injector (Column 8, Lines 4-5), and another end opposite to the oxidizer injector is disposed with a nozzle (Column 8, Lines 5-7), a direction of the oxidizer injector extending to the nozzle is an axis (Column 8, Lines 7-8 – the axial direction and axis are the same thing); 
a solid fuel segment is installed in the combustion 4port and located on the bulkhead (Column 8, Lines 9-10), on the solid fuel segment is disposed with a plurality of protrusions along the axis (Column 8, Lines 10-13), the protrusion has a protrusion top surface (Column 8, Lines 13-14), and a first distance is between the protrusion top surface and the bulkhead (Column 8, Lines 14-16), a recess is formed between the each two protrusions (Column 8, Lines 16-17), the recess has a recess top surface (Column 8, Line 17), a second distance is between the recess top surface and the bulkhead (Column 8, Lines 18-19), and the first distance is greater than the second distance (Column 8, Lines 20-21).



Claim 17 and U.S. Patent No. 11,060,483 Claim 3 recite the same limitations using substantially the same language.

Response to Arguments
Applicant’s arguments with respect to Briley have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments filed 8 June 2021 regarding Buddenbohm have been fully considered but they are not persuasive.

In response to Applicant’s argument that it is difficult for Buddenbohm to complete claims 1-3 of this invention, it is respectfully pointed out that Buddenbohm is relied upon only for angling the forward and reverse runners in the clockwise and counter clockwise direction.  It is further pointed out that even though the objective of Buddenbohm is different from the claimed invention, Applicant has not provided any argument as to why the teachings would not be able to be used to modify Briley.  Therefore the combination of Briley and Buddenbohm is proper.



In response to Applicant’s remarks regarding double patenting it is pointed out that the double patenting rejection is no longer provisional and the double patenting rejection contained herein is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741